DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objection have been fully considered and are persuasive, in view of the amendments, with the exception of the “safety release”, which Applicant did not address.  Accordingly, the objections to the drawings, with the exception of the one maintained below, have been withdrawn. 
Applicant’s arguments, filed with respect to the specification objections have been fully considered and are persuasive.  The current amendment to the specification is accepted, as are the previously submitted amendments that were stamped “O.K. to enter”.  Accordingly, the objections to the specification are withdrawn.  
Applicant’s arguments, filed with respect to the claim objection have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objection has been withdrawn.  
Applicant's arguments filed with respect to the claim interpretation regarding “cooling source” have been fully considered but they are not persuasive. The limitation continues to invoke 35 U.S.C. 112(f). Examiner reminds Applicant that claim interpretation under 35 U.S.C. 112(f) is not a rejection.
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment, with the exception of that for claim 25.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn, with the exception of that for claim 25.  Applicant appears to be arguing that “clamp-like” includes a special definition in the specification.  This is not found persuasive since the definition Applicant cites indicates what the clamp-like structure can include and how it can move, not what it is.  Thus “clamp-like” cannot be considered to have a special definition imparting definiteness to the limitation.   Accordingly, the rejection is maintained below.  Please also see below for new grounds of rejection, necessitated by Amendment, below.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that the Richardson reference cannot meet the claims as amended since it does not begin with the door being unlocked.  Examiner respectfully disagrees.  As noted by Applicant, paragraphs [0069]-[0071] of Richardson indicates that the door may be unlocked “before, or just as, a delivery person is approaching in order to make their delivery more efficient”.  Thus, since Applicant’s claims recite a method including the transitional “comprising” (which does not limit additional steps from existing that are not claimed), Richardson can be seen to teach a method that begins with the door being unlocked.  See MPEP 2111.03.  Applicant also argues that Richardson does not teach using a container control system to lock the door to block access through the opening after sensing the presence of the first delivery package in the at least one compartment.  Examiner again disagrees since this limitation was and is addressed by at least the cited portion(s) of Richardson and is further supported by the entirety of the disclosure of Richardson.  Accordingly, the rejections are maintained below, modified as necessitated by Amendment.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “safety release located inside the housing for opening the door from inside the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling source in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of cooling source, refrigeration unit or ice is found to be the corresponding structure in the text of the disclosure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Applicant is advised that should claim 30 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “beginning with a door of a storage container being unlocked”.  It is unclear if “a storage container” is the same or different from that recited in the preamble.  It is believed to the be the same.  Claims 18-22 are rejected at least insofar as they are dependent on claim 17 and therefore include the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15, 23-25, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 13, Richardson et al. shows a method for securing a delivery package with a delivery package storage container, said method comprising: providing a housing having a plurality of sides having at least one compartment inside the housing and at least one through opening provided with the housing for accessing the at least one compartment from a location exterior of the housing (see at least paragraphs [0031]-[0033]: parcel box #210), said at least one through opening being covered by a door (see at least paragraphs [0032]-[0033]: door(s) with door actuator(s) #251); beginning with the door being unlocked (see at least paragraphs [0032]-[0033]: door(s) with door actuator(s) #251: that the device is designed to receive and store parcels requires an unlocked state for at least a period of time before the delivery package is placed inside the compartment, the period of time coordinating with “beginning” in the context of a comprising claim); receiving a first delivery package inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); detecting a presence of the first delivery package inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); using a container control system to lock the container in response to the presence of the first delivery package being detected inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); and 50Attorney Docket No.: 1363-004.101alerting a user of the delivery package storage container of the first delivery package being detected inside the at least compartment (see at least paragraph [0048]).
Regarding claim 14, Richardson et al. further shows wherein the container control system comprises a processing system, a memory accessible by the processing system, and instructions stored in the memory, and wherein the instructions in the memory comprise instructions to receive a lock command and control the locking mechanism based on the lock command (see at least paragraphs [0031]-[0033]).
Regarding claim 15, Richardson et al. further shows further comprising adding a cooling source having a size and shape to fit inside the housing (see at least paragraphs [0035]-[0037]).
Regarding claim 23, Richardson et al. further shows further comprising a safety release located inside the housing for opening the door from inside the housing (see at least paragraph [0082]).
Regarding claim 24, Richardson et al. further shows wherein the delivery package is detected with at least one sensor comprising a scale, a heat sensor, a motion detector, a proximity sensor, and a resistance sensor (see at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection).
Regarding claim 25, Richardson et al. further shows further comprising engaging a container docking base located at the bottom of the housing to an anchor, wherein the docking base comprises a clamp- like structure (see at least paragraph [0057]: attachment mechanism(s) #252: Examiner notes that exemplary attachment mechanisms include auger which imparts clamping force and thus is a “clamp-like” structure).  
Regarding claim 27, Richardson et al. further shows further comprising the step of unlocking the door to receive a second package (see at least paragraphs [0031]-[0033]: locking system #225; paragraph [0084]: if partially full and receiving a second package, locking system #225 will perform unlocking the door to permit package receipt).
Regarding claim 29, Richardson et al. further shows further comprising the step of turning on a light attached to the housing to indicate a monitoring mode (see at least paragraphs [0047]-[0048]).

Claim(s) 17-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 17, Richardson et al. shows a method for securing a delivery package with a delivery package storage container, said method comprising: beginning with a door of a storage container being unlocked (see at least paragraphs [0032]-[0033]: door(s) with door actuator(s) #251: that the device is designed to receive and store parcels requires an unlocked state for at least a period of time before the delivery package is placed inside the compartment, the period of time coordinating with “beginning” in the context of a comprising claim); receiving a first delivery package through an opening of the unlocked door of the storage container housing (see at least paragraph [0066]; paragraphs [0031]-[0033]; [0077]; [0079]: access at certain time(s) or frequency(s)), said storage container housing comprising a plurality of sides and a bottom defining a box with the opening and at least one interior compartment (see at least paragraph [0066]; paragraphs [0031]-[0033]), the storage container housing being connected to a remote server (see at least paragraph [0056]); sensing a presence of the first delivery package with at least one of a scale, a heat sensor, a proximity sensor, a capacitance sensor, a resistance sensor, and a motion detector (see at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); using a container control system to lock the door to block access through the opening after sensing the presence of the first delivery package in the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); sending a status update about the presence of the first delivery package inside the housing (see at least paragraph [0048]).
Regarding claim 18, Richardson et al. further shows further comprising engaging a container docking base located at the bottom of the housing to an anchor (see at least paragraph [0057]: attachment mechanism(s) #252).
Regarding claim 19, Richardson et al. further shows further comprising a second interior compartment and a second door covering an opening to the second compartment (see at least paragraph [0075]).  
Regarding claim 22, Richardson et al. further shows further comprising the step of turning on a light attached to the storage container housing to indicate a monitoring mode (see at least paragraphs [0047]-[0048]).

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 30, Richardson et al. shows a method for securing a delivery package with a delivery package storage container, said method comprising: providing a housing having a plurality of sides having at least one compartment inside the housing and at least one through opening provided with the housing for accessing the at least one compartment from a location exterior of the housing (see at least paragraphs [0031]-[0033]: parcel box #210), said at least one through opening being covered by a door (see at least paragraphs [0032]-[0033]: door(s) with door actuator(s) #251); beginning with the door being unlocked (see at least paragraphs [0032]-[0033]: door(s) with door actuator(s) #251: that the device is designed to receive and store parcels requires an unlocked state for at least a period of time before the delivery package is placed inside the compartment, the period of time coordinating with “beginning” in the context of a comprising claim); accepting a first delivery package inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); detecting a presence of the first delivery package inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); using a container control system to lock the container in response to the presence of the first delivery package being detected inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection); 50Attorney Docket No.: 1363-004.101alerting a user of the delivery package storage container of the first delivery package being detected inside the at least compartment (see at least paragraph [0048]); unlocking the locked door to receive a second delivery package inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; paragraph [0084]: if partially full and receiving a second package, locking system #225 will perform unlocking the door to permit package receipt).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 15 above, and further in view of Huish (US 2018/0306487: previously cited), or, in the alternative Vegara (US 5,560,219: previously cited).
Regarding claim 26, Richardson et al. does not disclose wherein the cooling source is ice. 
However, use of ice as a cooling source within a storage container is old and well-known in the art, as evidenced by Huish (see at least paragraph [0068], [0070]) and Vegara (see at least column 3, lines 34-49).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with wherein the cooling source is ice, since, as evidenced above, use of ice as a cooling source within a storage container is old and well-known in the art, and would provide the predictable benefit of temperature change absent a power source.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 13 above, and further in view of Hara (US 2002/0025804: previously cited).
Regarding claim 28, Richardson et al. does not disclose further comprising printing a paper receipt with a printer system connected to the system controller.
Hara teaches another method for securing a delivery package with a delivery package storage container comprising printing a paper receipt with a printer system connected to the system controller (see paragraphs [0018], [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Richardson et al. with further comprising printing a paper receipt with a printer system connected to the system controller, as taught by Hara, to improve the method of Richardson et al. by allowing for a written notice of delivery to be deposited in a location separate from the delivery container (see at least Hara paragraph [0020]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 17 above, and further in view of Huish (US 2018/0306487: previously cited), or, in the alternative Vegara (US 5,560,219: previously cited).
Regarding claim 20, While Richardson et al. further discloses further comprising a refrigeration unit located inside the storage container housing (see at least paragraphs [0035]-[0037]), Richardson et al. does not disclose an ice pack located inside the storage container housing. 
However, use of an ice pack to change the temperature within a storage container is old and well-known in the art, as evidenced by Huish (see at least paragraph [0068], [0070]) and Vegara (see at least column 3, lines 34-49).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with further comprising an ice pack located inside the storage container housing, since, as evidenced above, inclusion of an ice pack to change temperature within a storage container is old and well-known in the art and would provide the predictable benefit of temperature change absent a power source.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 17 above, and further in view of Hara (US 2002/0025804: previously cited).
Regarding claim 21, Richardson et al. does not disclose further comprising printing a paper receipt with a printer system connected to the system controller.
Hara teaches another method for securing a delivery package with a delivery package storage container comprising printing a paper receipt with a printer system connected to the system controller (see paragraphs [0018], [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Richardson et al. with further comprising printing a paper receipt with a printer system connected to the system controller, as taught by Hara, to improve the method of Richardson et al. by allowing for a written notice of delivery to be deposited in a location separate from the delivery container (see at least Hara paragraph [0020]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763